Chancellor.
This was a bill filed by the distributees of William Barrow, deceased, against Samuel Barrow, administrator. It is alleged in the bill, that the defendant received into his possession a large amount of the property of the intestate, and left this country with that property in possession, and fled to Texas.
The complainants state specifically, and prove, what property he took away with him, and exhibit its value ; they also state and prove that all the debts of their ancestor were paid and discharged, and that no administration on the estate now exists. Thus removing a technical objection, that might otherwise have been urged against and defeated the-bill; that is, that an administrator de bonis non, should have qualified, and exhibited the bill in his own name as complainant, to subject the defendant’s property for the benefit of creditors, and ascertain distinctly the amount of indebtedness of the first administrator.
Freed from this objection, by its own allegations, which by the pro confesso and proof are fully established, the bill is a mere foreign creditor’s attaching bill, to subject lands of the defendant out of this State, in the possession of defendants within the State, to the indebtedness of non-resident complainants.
A decree is therefore ordered, to be framed according to the statute.